w y9y2- 00-ee eeasur ae government entities division te date feb -5 department of the treasury internal_revenue_service washington d c po ee contact person identification_number telephone number __ eo dollar_figurek employer_identification_number legend ss u dear sir or madam this is in response to your letter dated date wherein you requested a ruling that a set-aside of funds be recognized as satisfying the suitability test of sec_4942 of the internal_revenue_code and sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations you have been recognized as exempt under sec_501 of the code and classified as a private_operating_foundation under sec_4942 you are organized and operated for the purposes of preserving and improving the quality of life for residents and visitors of b and to promote the general welfare of b and the surrounding area in furtherance of your purposes you have been acquiring and receiving by donation land in the town of c in b with the intention of developing a to benefit b residents and attract visitors to the region you currently own approximately acres of land in c including a portion of the site of the original d which comprises _ of these acres and you currently plan to construct a complex on the land anticipated to cost approximately s when complete a conceptual design report has been prepared for the complex that includes an architectural design a site and civil engineering study a project cost summary an operating performa analysis and a regulatory review process prospective plans for the complex include the following buildings and structures i related site utility y t t improvements and landscaping through you have spent approximately t towards the planning and design of the complex this amount has been applied towards your qualifying distributions for years ended october currently you are in the process of schematic design for the construction of the complex including the required prior to and during the construction of the complex a large number of these permits have already been obtained and several are in process at this time construction of the complex is expected to begin in and is anticipated to be completed by many permits and approvals are and in furtherance of your exempt purposes as previously described you are requesting for the purpose of approval of a set-aside of u for the fiscal_year ending constructing a including infrastructure and planning related to it on or near the original d site in c the center will be part of the complex ail of which will be used to prorerte and assure the continuity of your exempt_activities the center will not be completed befor the end of the fiscal_year in which you wish to make the set-aside you state that the project is better accomplished by a set-aside rather than by immediate payment of funds because current spending for the design and construction of the center is not possible such activities reasonably require a period of time that spans several years as it is impossible to perform all of the work simultaneously including design permit and approved processes construction and furnishing furthermore as is customary and appropriate in the construction business payments will be made on an as work is done basis which promotes proper and timely completion of the facilities you have further stated that there are no planned additions to the set-aside that funding for the project will come from current cash balance and investment_income and that the amount to be set-aside in the fiscal_year ended by you for the project within months from the time the amount is set-aside and all future set-asides will be used - sec_4942 of the code defines a qualifying_distribution as a any amount_paid to accomplish one or more purposes described in sec_170 other than any contribution to i an organization controlled by the foundation or one or more disqualified persons or ii a private_foundation which is not an operating_foundation except as otherwise provided or b any amount_paid to acquire an asset used directly in carrying out one or more purposes described in sec_170 sec_4942 of the code provides that for all taxable years beginning on or after date an amount set-aside for a specific project which comes within one or more i i i purposes described in sec_170 may be treated as a qualifying_distribution if the requirements of subparagraph b of sec_4942 it meets sec_4942 of the code provides that an amount set-aside for a specific project may be treated as a qualifying_distribution if at the time of the set-aside the foundation establishes to the satisfaction of the secretary that the amount will be paid for the specific project within five years and the project is one which can be better accomplished by such set- aside rather than by immediate payment of funds the suitability test’ sec_53_4942_a_-3 of the foundation and similar excise_taxes regulations provides that an amount set-aside for a specific project that is for one or more of the purposes described in sec_170 or may be treated as a qualifying_distribution in the year in which set-aside but not in the year in which actually paid if the requirements of sec_4942 and this paragraph are satisfied the requirements of this paragraph b are satisfied if the private_foundation establishes to the satisfaction of the commissioner that the amount set-aside will be paid for the specific project within months after it is set-aside and i the set-aside satisfies the suitability test or ii the foundation satisfies the cash distribution test sec_53_4942_a_-3 of the regulations provides that the suitability test is satisfied if the foundation establishes that the specific project is one in which relatively long-term grants or expenditures must be made in order to assure the continuity of particular charitable projects or program-related investments for example a plan to erect a building to house a direct charitable educational or similar exempt activity of the foundation sec_53_4942_b_-1 of the regulations provides in part that any amount set-aside by a foundation for a specific project such as the acquisition restoration or construction of additional buildings or facilities which are to be used by the foundation directly for the active_conduct of the foundation's exempt facilities shall be deemed to be a qualifying_distribution expended directly for the active_conduct of the foundation’s exempt facilities if such amount has initially been shown to meet the set-aside_requirements in sec_53_4942_a_-3 of the regulations you have stated that your proposed set-aside will accomplish a purpose described in sec_170 of the code specifically constructing a to promote and assure the continuity of your exempt_activities the amount set-aside will be used to construct a facility in which to provide these activities the facility will be completed by approximately which is within the months from the date of the set-aside the set- aside should satisfy the suitability test because the expenditures were used for the design and construction of the center and could not be made in the taxable_year ending as required under sec_53_4942_a_-3 of the regulations further you have established to our satisfaction that the project is long-term in nature and is better accomplished by future expenditures than by current ones as part of an overall project based on the foregoing we rule that the set-aside of u specifically devoted to the construction of the above described facility meets the requirements of sec_4942 of the code and sec_53_4942_a_-3 of the regulations accordingly the set-aside can be treated as a qualifying_distribution expended directly for the active_conduct of exempt_activities for your taxable_year ending we direct your attention to sec_53_4942_a_-3 of the regulations entitled evidence of set-aside this section provides that a set-aside approved by the internal_revenue_service shall be evidenced by the entry of a dollar amount on the books_and_records of a private_foundation as a pledge or obligation to be paid at a future date or dates this ruling is conditioned on the understanding that there will by no material changes in the facts upon which it is based we are informing the te_ge office of this action please keep a copy of this ruling in your organization's permanent records this ruling is directed only to the organization that requested it sec_61 k of the code provides that it may not be used or cited as precedent if you have any questions about this ruling please contact the person whose name and telephone number are shown in the heading of this letter sincerely lae a cf ee eee joseph chasin acting manager exempt_organizations technical group i i
